Case: 16-41550      Document: 00514148040         Page: 1    Date Filed: 09/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                    No. 16-41550                                      FILED
                                  Summary Calendar                            September 8, 2017
                                                                                 Lyle W. Cayce
                                                                                      Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EVERARDO RODRIGUEZ-MENDOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:16-CR-95-2


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Everardo Rodriguez-Mendoza pleaded guilty with a written plea
agreement to conspiracy to conceal, harbor, and shield an alien from detection
in a building in violation of 8 U.S.C. § 1324(a)(1)(A)(iii), (A)(v)(I), (B)(i).
Rodriguez-Mendoza’s guilty plea was conditional under Federal Rule of
Criminal Procedure 11(a)(2), and he reserved the right to appeal the denial of
his motion to suppress.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41550       Document: 00514148040   Page: 2   Date Filed: 09/08/2017


                                  No. 16-41550

      Rodriguez-Mendoza moved to suppress evidence acquired during the
search of 3005 Barrios Street and any statements taken in violation of his
constitutional rights.     After considering the factors in United States v.
Cardoza-Hinojosa, 140 F.3d 610, 615 (5th Cir. 1998), the district court
concluded that Rodriguez-Mendoza did not have standing to contest the search
of 3005 Barrios Street. The district court found our application of the factors
in United States v. Briones-Garza, 680 F.2d 417 (5th Cir. 1982), a case with
similar facts, instructive.
      As in Briones-Garza, Rodriguez-Mendoza had permission to stay at the
house, but he had no key. He could secure the house’s front gate and lock the
front door, but he could not control who came into the house. He testified that
on a few occasions he woke up to find the front door unlocked despite having
locked it the previous night.
      Rodriguez-Mendoza testified that, other than a trip with a smuggler to
buy food, he was not permitted to leave the house. He felt trapped in the house
and agreed that he had essentially been kidnapped.
      There is no indication that Rodriguez-Mendoza “expected that the drop
house would be free from [governmental] intrusion.” See Briones-Garza, 680
F.2d at 422. Other than the fact that he ate and slept there, the house was not
a normal residence. Rodriguez-Mendoza was “little more than a hostage” and
“the nature of the place where [he] was required to stay does not indicate it
would support any reasonable expectation of privacy on his part.” See id. at
421-22. As such, the district court did not err in concluding that Rodriguez-
Mendoza lacked standing to challenge the search of the house under the Fourth
Amendment.
      Based on the foregoing, the district court’s judgment is AFFIRMED.




                                        2